Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 14/621,296  filed on 02/12/2015 is now US PAT 10176429, US Application # 14/621,296 is a CON           of  US Application # 13/462,179 filed on 05/02/2012 is now US PAT 8977629 ,       US Application # 13/462,179 has domestic priority application  61/489,669  filed   on 05/24/2011.
DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 8/26/3021
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/26/2021 has been entered

Drawings
The Drawings filed on 11/27/2018are acceptable for examination purpose
Priority
Applicant’s claim for the benefit of a Domestic priority based on US provisional application # 61/489,669 under 35 U.S.C. 119(e)  filed 5/24/2011 is acknowledged

Response to Argument
 	Applicant’s arguments with respect to claim 1-20 filed 8/31/2021 have been considered, for examiner’s response, see discussion below:
a) 	At page 9, examiner noted applicant’s remarks on double patent rejection, however, examiner maintain double patent rejection, applicant may consider filing terminal disclaimer to overcome the double patent rejection, subject to approval.

b) 	At page 10-11, claim 1, applicant argues:
	Dasher, Ruhl fails to teach or suggest at least “accessing a visual repository that includes a mapping of the text token to a vector of the image feature, wherein the vector of image feature is an average feature vector of a plurality of images associated with the text token”.  Ruhl fails to compensate for Dasher’s deficiencies.
	As to the above argument (b), the prior art of Dasher teaches image searches, particularly supporting user interface allows searching images and displaying search results as shown in fig 2B.  Prior art of Dasher teaches search queries and corresponding search result particularly each search result includes a link to a webpage or link to an image for an image search result for example webpage title, a snippet of 
Prior art of Dasher teaches search system accesses image corpus or database index element 114, determines image score with respect to label data for an image and determining relevance of an image to a textual query as detailed in 0027, as such image feature are characteristics of image including image size (0033, line 9, 0064) image score (0065), image vectors (page 6, 0082, col 2, line 5-8 – image vectors), visual repository corresponds to Dasher’s image file stored in image corpus as image index  fig 1, element 114 and image data corresponds to image result 1,2,…..4, fig 2B element 228
	The prior art of Ruhl is directed to reviews for the products, particularly supporting graphical user interface where user searches various products, product images using search terms (Abstract, fig 6A0, The prior art of Ruhl teaches database creates indexes of the product reviews, and maps key words and/or terms related to identified products, related information including  images and aggregating reviews (0032-0034) 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985);        In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 

Claims 1-20 (16/200,881 as amended 8/26/2021) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10176429. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application. 














Instant US application: 16/200,881
US Patent No. 10,176,429

       A system comprising: one or more processors; memory; and

one or more programs stored in the memory, the one or more programs comprising instructions that cause the one or more processors to perform operations comprising:
 	receiving a search query that includes a text token from a client system;
  
          identifying a plurality of results based on the search query, the plurality of search results including a first search result that comprises an item image that comprises an image feature;
 	accessing a visual repository' that includes a mapping of the text token to a vector of the image feature, wherein the vector of the image feature is an average feature vector of a plurality of images 
           generating a set of most frequent text tokens included in the plurality of search results; and 
          determining that the text token included in the search query matches at least one of the set of most frequent text tokens; and














ranking the first search result among the plurality of search results based on the vector of the image feature.



          A system comprising: 
one or more processors;
memory; and
one or more programs stored in the memory, the one or more programs comprising instructions that cause the one or more processors to perform operations comprising:
receiving a search query from a client system;

      in response to receiving the search query, 
identifying a plurality of item listings relevant to the received search query, the plurality of item listings including at least a first item listing that comprises an image that includes image features, the image features including image dimensions;
         generating a bounding box based on the image dimensions of the image;

         identifying a foreground of the image based on the distribution of pixel colors located outside of the bounding box;
          segmenting the image into a foreground area and a background area based on the identifying the foreground of the image based on the distribution of pixel colors;
           extracting color pixel values from the foreground area of the image;
            generating a color histogram based on the color pixel values extracted from the foreground of the image;
generating an image quality score of the image of the first item listing based on the color histogram and a ratio of the foreground area and the background area;
ranking the first item listing among the plurality of item listings based on the image quality score; and
         communicating for display of a presentation of the plurality of item listings at the client system, the presentation of the plurality of item listings including the first item listing at a position among the plurality of item listings, the position based on the ranking of the first item listing.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1,3,5 of US Patent No. 10,176,429 to arrive at the claims 1-20 of the instant application 16/200,881(as amended 8/26/2021) because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application 16/200,881claims are broader.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2,4-5,8-9,11-12,15-1618-19 are rejected under 35 U.S.C. 103(a) unpatentable over Dasher et al., (hereafter Dasher), US Pub. No. 2012/0290566 filed May,12,2011, Ruhl et al., (hereafter Ruhl), US Pub.No. 2006/0143158 published Jun,2006 in view of Leow et al., (hereafter Leow), US Patent No. 6,192,150 published Feb,2001

As to Claims 1,8,15, Dasher teaches a system which including “A system comprising: one or more processors; memory; and one or more programs stored in the memory, the one or more programs comprising instructions that cause the one or more processors to perform operations comprising” (0091,0093 – Dasher teaches both 
 	“receiving a search query that includes a text token from a client system” (0029, line 1-2, fig 2A-2B, 0034,line 1-2 – Dasher teaches search queries submitted by the user to the search engine) ; “identifying a plurality of results based on the search query, the plurality of search results including a first search result that comprises an item image that comprises an image feature” (fig 2A-2B, 0034, line 1-4 – Dasher teaches displaying search results page particularly image results as shown in fig 228,226);
 	accessing a visual repository  that includes a mapping of the text token to a vector of the image feature” (0027, 0029-0030 – Dasher teaches search queries and corresponding search result particularly each search result includes a link to a webpage or link to an image for an image search result for example webpage title, a snippet of text and URL of the webpage, further image search result includes a thumbnail of an image referenced and labeled data describing subject of the image as detailed in 0030.  Prior art of Dasher teaches search system accesses image corpus or database index element 114, determines image score with respect to label data for an image and determining relevance of an image to a textual query as detailed in 0027, as such image feature are characteristics of image including image size (0033, line 9,0064) image score (0065), image vectors (page 6, 0082, col 2, line 5-8 – image vectors) and visual repository corresponds to Dasher’s image file stored in image corpus as image index  fig 1, element 114 and image data corresponds to image result 1,2,…..4, fig 2B element 228;

	“determining that the text token included in the search query matches” (fig 2A-2C – Dasher teaches first text token “dog food” generates multiple search results matches with the search query including title, snippet and links for example fig 2A; in fig 2B Daher teaches another search using text token “dog show” that generates multiple search results matches with the search query generates image results 1,2,….; in fig 2C Daher teaches another search using text token “dog picture” that generates multiple search results matches with the search query)
 	“ranking the first search result among the plurality of search results based on the vector of the image feature (0026, 0047-0048, 0082, fig 2A-2C, Dasher teaches ranking the search result based on score and position at which the image display, image vectors represents clicks on images for queries)
	It is however, noted that Dasher does not teach “a set of most frequent text tokens”.  However, the prior art of Ruhl et al., disclosed a set of most frequent text tokens” (fig 6B-6D, element 620 corresponds to set of frequent phrase(s),0085  - Ruhl teaches list of suggested frequently used search terms, prior art of Ruhl teaches frequently appearing phrases extracted for particular product review, each phrase is weighted, scored based on number of occurrences).
	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine product review that satisfying search request of Ruhl with searching images using text query, displaying image search results of Dasher 
	It is however, noted that Dasher,Ruhl do not teach “wherein the vector of the image feature is an average feature vector of a plurality of images associated with the text token”.  On the other hand, Leow disclosed “wherein the vector of the image feature is an average feature vector of a plurality of images associated with the text token”(Leow: col 4, line 13-24, line 53-64 –Leow teaches image feature vectors and ranking images (fig 1), Leow  extracted feature vectors from normaliziton, identifying specific region segmentations, grouping neighboring feature vectors that are similar int the identified regions, further each segmentation region, averages the feature vectors to obtain an average feature vector for each region, thereby user may retrieve desired image by selecting texture.  The prior art of Leow teaches N-component feature vector arranged in a 2-dimensional representation corresponds to spatial frequency and feature vector with high degree of granularity.
   It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to combine image retrieval particularly extracting image feature vectors of identified regions, feature transformation and ranking images of Leow into users of Dasher, Ruhl because that would have allowed users of Dasher, Ruhl identify 

As to Claim 2,9,16,  Dasher disclosed:
 	“storing historical click data for the first search result, the historical click data indicating a number of requests to access the first search result” (0027,0034,0050-0052 – Dasher teaches image relevance scores derived from a click through rate of an image from the image search result stored as image index); and
 	“wherein the ranking the first search result among the plurality of search results is based on the vector of the image feature and the historical click data” (0026, 0077, 0082).

As to Claim 4,11,18, Dasher disclosed:
 	“causing display of a presentation of the plurality of search results at the client system, the presentation of the plurality of search results comprising a display of the first search result that includes the item image (fig 2A-2C, 0034-0036) at a position among the plurality of search results, the position based on the ranking (0026, 0036-0037, Abstract)

As to Claim 5,12,19    The system of claim 1, wherein the plurality of results comprise listing titles that include the text token of the search query (Dasher: fig 2A-2C, 0035).
Claim(s) 3,6-7,10,13-14,17,20 are rejected under 35 U.S.C. 103(a) unpatentable over Dasher et al., (hereafter Dasher), US Pub. No. 2012/0290566 filed May,12,2011, Ruhl et al., (hereafter Ruhl), US Pub.No. 2006/0143158 published Jun,2006 , Leow et al., (hereafter Leow), US Patent No. 6,192,150 published Feb,2001in view of Mojsilovic et al., (hereafter Mojsilovic), US Pub. No. 2003/0195883 published Oct,2003

As to Claim 3,10,17,  Dasher does not disclose
 	“segmenting the item image into a foreground and a background; and identifying the image feature in the foreground of the item image in response to the segmenting the item image”, although Dasher, Leow teaches displaying image search result, ranking and scoring images (fig 2A-2C, Abstract; Leow: col 2, line 14-16).  On the other hand, Mojsilovic disclosed segmenting the item image into a foreground and a background; and identifying the image feature in the foreground of the item image in response to the segmenting the item image” (0018, fig 11, 0124 – Mojsilovic teaches image segmentation including color segmentation, foreground, background segmentation 0018, the segmentation process further identifying texture and color maps combined to achieve the foreground/background segmentation s detailed in 0124, fig 11).
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate measuring image similarity based on semantic of images particularly comparing semantic categories of all required features of Mojsilovic et al., into image search query, dynamic image display of image search results of Dasher et al., because Dasher, Ruhl, Leow and Moisilovic are directed to image search 

As to Claim 6,13,20  Mojsilovic disclosed:
 	“receiving a plurality of annotated images, the annotated images comprising a set of image features and text tokens that correspond to each of the image features of the annotated image” (Mojsilovic : 0054-0055,0144); and
 	“mapping the set of image features to the text tokens within the visual repository” (Mojsilovic : 0018,0124).

As to Claim 7,14, the combination of Dasher, Mojsilovic teaches:
 	“receiving a plurality of item listings, the plurality of item listings comprising item images and item titles, the item titles including the text tokens” (Dasher : fig 2A-2C, 0032-0034); and


Conclusion
The prior art made of record
				a.  	US Pub No. 		2012/0290566			                        	 			b. 	US Pub No. 		2003/0195883
				c. 	US Pub No. 		2006/0143158
				d. 	US Patent No. 	6192150















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from  8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Srirama Channavajjala/Primary Examiner, Art Unit 2158